Citation Nr: 0916178	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the upper extremities and lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran perfected his appeal in this case in November 
2006.  At that time he elected to have a video conference 
hearing.  The RO acknowledged the Veteran's request for a 
hearing in January 2007.

The Veteran submitted a statement discussing his hearing 
options in April 2007.  He noted that if a video conference 
hearing would provide a faster means of resolving his claim 
he would opt for that hearing.  If it would not result in a 
faster resolution, he stated that he would choose to have a 
Travel Board hearing.  

The veteran was originally scheduled to testify at a Travel 
Board hearing on July 24, 2007.  He was provided notice of 
the hearing on June 22, 2007.  The notice letter was later 
annotated that the Veteran failed to report for his hearing 
by the Veterans Law Judge scheduled to conduct the hearing.

Associated with the claims folder is a statement from the 
Veteran that was received at the St. Petersburg RO on July 
12, 2007.  The statement was later forwarded to the Board 
where it was received in August 2007.  The Veteran stated he 
had received notice of his scheduled hearing on July 9th.  He 
explained that he was in New York, New York, until October 
2007.  He asked that his hearing be postponed.  The Veteran 
also said that he had written in March 2007 to ask that his 
hearing be dropped because he was advised his case would be 
processed faster.  He then asked that he be advised on how to 
proceed.

There was no further action taken on the Veteran's case.  His 
representative presented additional written argument in 
support of the claim in April 2009.

In light of the Veteran's timely submission requesting a 
postponement of his hearing, the case must be remanded.  The 
Veteran must be given the opportunity to be scheduled for 
another hearing, if he so chooses.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted 
and asked to clarify whether he 
desires a Travel Board or video 
conference hearing.  After the 
Veteran makes his election, he 
should be scheduled, as appropriate, 
for his hearing.  

2.  If the Veteran elects a video 
conference hearing he and his 
representative should be afforded an 
opportunity to review the claims 
folder before it is returned to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


